TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 19, 2014



                                     NO. 03-13-00758-CV


           Kevin Jones, Individually and d/b/a Broyles Custom Pools, Appellant

                                                v.

                                   SCP Pool Corp, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
        DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on July 9, 2013. The parties have

filed an agreed motion to dismiss this appeal with prejudice, and having considered the motion,

the Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Each party shall pay the costs of the appeal incurred by that party, both in

this Court and the court below.